403 S.W.2d 409 (1966)
William C. ISAACS, Appellant,
v.
The STATE of Texas, Appellee.
No. 39625.
Court of Criminal Appeals of Texas.
May 11, 1966.
Rehearing Denied June 22, 1966.
Ralph Gismant, Dallas, for appellant.
Henry Wade, Dist. Atty., W. John Allison, Jr., Asst. Dist. Atty., Dallas, and Leon B. Douglas, State's Atty., Austin, for the State.

OPINION
McDONALD, Presiding Judge.
The offense is driving while intoxicated; the punishment, 90 days in jail and a fine of $300.00.
The record on appeal contains no statement of facts or bills of exception. Appellant urges this Court to consider certain facts set out in his appellate brief but which are not a part of the record. This cannot be done. Sykes v. State, Tex.Cr.App., 396 S.W.2d 887; Lavan v. State, Tex.Cr.App., 363 S.W.2d 139.
Nothing being presented for review, the judgment is affirmed.